40

11

42

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 1 of 59
LATONIA SMITH

 

 

 

 

 

 

 

 

9748 CANYON LANDING AVE. ——FIED — TO ON
a Dod otes 89166 COUNSEL/PARTIESOF RECORD
PLAINTIFF IN PROPER PERSON
OCT 15 209
UNITED STATES DISTRICT COURT
ERK US DISTRICT COURT
DISTRICT OF NEVADA CeSTRICT OF NEVADA
BY. DEPUTY
LATONIA SMITH,
Plaintif(s),
CASE NO. 2:19-cv-00824-GMN-EJY
-VS-
FENNEMORE CRAIG,
Defendant(s).

 

 

 

 

MOTION TO VACATE ORDER OF MAGISTRATE JUDGE AND LIFT STAY

Well, Plaintiff received a myriad of letters from the Court with multiple authors.
Overall, the Court seems to take issue with the Plaintiff filing an emergency motion due
to the essence of the motion being bogged down by red tape and bureaucratic rules
(nothing like using your own rules, when convenient, to justify injustices). There are
instances when issues should be heard on an emergency basis and since most humans’
are not robots, those issues can be interpreted in context and can be heard.
Nevertheless, Plaintiff files a “regular” motion too, for the record. In one of the many
letters, the Court cites that the Plaintiff does not have proof that defendants are deleting
and altering evidence, which is a very interesting statement from the Court, go figure
(please provide your suggestions on that). As a premise, the Court’s assertion actually
prove that no one actually reads anything because the Plaintiffs wording only cites to
the Court allowing defendants time to delete and alter evidence/testimony, which is true.
The Court has allowed defendants time to delete and alter evidence/ftestimony by

imposing a retroactive stay and to suggest otherwise is incredibly naive and/or just

 

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 2 of 59
completely ignorant. Instead of gaslighting the Plaintiff by stating that she has no proof

of the defendants deleting evidence when it is evident that the Court is aiding
defendants, the Court should realize that Plaintiffs motion is really about the unethical
order put out by the new magistrate. Anyway, whatever; trying to go through the court
and legal system is a pointless game.

The following is a refiling (absent the declaration):

Plaintiff incorporates her objections to the magistrate judge’s report and
recommendations listed herein as Exhibit 1. Plaintiff's motion is mainly based on those
objections and Plaintiff adds a few more commentary concerning this instant motion

below.
MEMORANDUM OF POINTS AND AUTHORITIES

The Federal Rules of Civil Procedure do not provide for automatic or blanket
stays of discovery when a potentially dispositive motion is pending. See Skellerup
Indus. Ltd. V. City of L.A., 163 F.R.D. 598, 600-1 (C.D. Cal. 1995). Ordinarily, a
dispositive motion does not warrant a stay of discovery. See Twin City Fire Insurance v.
Employers of Wausau, 124 F.R.D. 652, 653 (D. Nev. 1989). See also Turner
Broadcasting System, Inc. v. Tracindal [] Corp., 175 F.R.D. 554, 556 (D. Nev. 1997).
The moving party carries the heavy burden of making a strong showing of why
discovery should be denied. Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D.
Nev. 2013). See Kabo Tools Co. v. Porauto Indus. Co., Lid., 2013 U.S. Dist. Lexis
156928, “1 (D. Nev. Oct. 31, 2013) (citing Holiday Sys., Int'l of Nev. V. Vivarelli,
Scharwz, and Assocs., 2012 U.S. Dist. Lexis 125542, *5 (D. Nev. Sept. 5, 2012)).

The Plaintiff does not agree that the magistrate judge had authority to stay
discovery that had already properly commenced under the direction of Judge George

Foley.

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 3 of 59
Plaintiff does not agree that magistrate judge who is not deciding the motions to

dismiss or the opposition thereto should use the “preliminary peek” test when deciding
on a motion to stay; the balancing test, which should have been used was not used,
which led to the magistrate judge prejudging the motion and incorrectly jumping to a
personal opinion that discovery should be stayed. In addition, the magistrate judge only
reviewed defendant's motion to dismiss in making her decision as clearly evidenced in
her answers (as found in Plaintiff's objections). The magistrate judge’s order to stay
discovery and apply that stay retroactively is a judicial error and an intentional abuse of
discretion that only serves to prejudice the Plaintiff in this case.

THERE ARE GENUINE DISPUTES OF FACT

 

Revisiting some of the main disputes of fact which are the basis of defendant’s
entire erroneous motions to dismiss, one of the assertions which defendants raise in
their motion to dismiss include the capacity in which defendant's entities and/or any
extensions of defendants were operating under (which was not an attomey capacity as
cited by defendants themselves and addressed in Plaintiffs objections attached as
Exhibit 1; this simply cannot be ignored). Defendants also assert that they only
communicated about the Plaintiff and/or interacted with the Plaintiff in their capacities as
attorneys. Again, this was refuted by the defendants themselves and it is obviously not
true given the evidence submitted by Plaintiff in her opposition. The defendants
conspired with separate entities to target and defame the Plaintiff. Plaintiff's opposition
also lays out how defendants fail to meet the standards to classify Plaintiff's lawsuit as a
SLAPP suit. Plaintiff has a right to gather all documentary and testimonial evidence
concerning these facts which are genuinely disputed and cannot be the basis of a
motion to dismiss under the standards of the rules. Another contention raised by
defendants cite that they only made their defamatory statements in a court of law, thus

the absolute litigation privilege applies to their statements made to third parties. Well,

 
10

11

12

13

14

15

16

1f

18

19

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 4 of 59
Plaintiff has clearly opposed this assertion by defendants with factual and witness

evidence. Defendants made nasty and untruthful statements concerning the Plaintiff
outside of any court of law (and, no, the Plaintiff does not only cite to the defendants
calling her a ‘nigga’ as the defamatory statement at subject outside of court, which the
magistrate judge also erroneously cited to—because she did not look beyond the
defendant's motion to dismiss). From the very beginning of these issues, defendants
were invoived in making defamatory statements to third parties concerning unfounded
accusations of Plaintiff engaging in criminal activity, unfounded accusations conceming
Plaintiffs mental status (which truly illustrated their complete ignorance), and disgusting
threats made directly to the Plaintiff in the presence of third parties. Every single other
point made in defendant's motion is a factual contention that they have not
substantiated with evidence one way or another; they simply state that “they didn’t do
it,” which also clearly show that what they characterize as a “motion to dismiss,” is not.
The defendants then add a bunch of filings as exhibits which also does not support any
of the factual contentions raised in their motion to dismiss one way or another (and are
contentious and self-serving in and of themselves) and asks that the Court take judicial
notice of the documents, even while requesting that discovery be stayed. In other
words, defendants are asking this Court to give them an unfair advantage in ruling on
their motions. Defendant's motions to dismiss are motions for summary judgments
wrongfully characterized as motions to dismiss and it is grave error for this court to rule
on such motions and deny the Plaintiff discovery in this matter. In fact, such a stay is
unprecedented, supports denial of defendant's motion, and further support that
evidence put forth by Plaintiff suggest that defendant's attorney-client and work product
assertions are subject to the crime-fraud exception. It was judicial error for the
magistrate judge to rule that discovery should be stayed since her “preliminary peek’

only consisted at looking at defendant's motions to dismiss and did not involve any type

 
10

11

{2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 5 of 59
of balancing of the interests of both parties. Most notably, the magistrate judge cited she}

could be wrong. Her “unsure” order presents a prejudice to the Plaintiff. During the time
that Judge Foley's orders were in effect, the Plaintiff sought discovery from key
witnesses (not all witnesses) and sought key documentary evidence; defendants did not
and cannot cite to any extreme burden that this discovery, which was limited at that
point in time, imposed.

Based on all of the facts and case law before the court, including the fact that
discovery had already commenced, Plaintiff requests that the order of magistrate judge
Yuchah be vacated and that the stay be lifted on an emergency basis in order to

discontinue the gross amount of prejudice that it has already caused to the Plaintiff.

   
 
 

Plaintiff also requests that the motions that were set before the magistrate judg
decided by the trial judge and/or remanded to the magistrate judge for furthey action.

Dated this 14th day of October 2019

  

/s/ Latonia Smith

 
10
11
12
13
14
15
16
17
18
19
20

21

23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 6 of 59

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached MOTION TO VACATE
MAGISTRATE JUDGE’S ORDERS AND LIFT STAY on the parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid
postage affixed for collection and mailing in the United States Mail, at Las Vegas,
Nevada.
xX Certified Mail, Return Receipt Requested of the document(s) listed above to the
person(s) at the address(es) set forth below
E-service
Personal delivery through a process server of the document(s) listed above to the
person(s) at the address(es) set forth below
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169

702-784-5200

afugazzi@swlaw.com
mparetti@swiaw.com

 

Dated this 14th day of October 2019

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 7 of 59

EXHIBIT 1
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 8 of 59

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LAS VEGAS DIVISION

LATONIA SMITH, CASE NO: 2:19-CV-00824-GMN-EJY

)
)

Plaintiff, ) CIVIL
)

vs. ) Las Vegas, Nevada
)
FENNEMORE CRAIG, ) Wednesday, September 25, 2019

)

Defendant. ) (1:04 p.m. to 2:15 p.m.)

 

MOTION HEARING

BEFORE THE HONORABLE ELAYNA J. YOUCHAH,
UNITED STATES MAGISTRATE JUDGE

Appearances: See next page

Court Recorder [ECRO]: Digital
Courtroom Administrator: E. Garcia

Transcribed by: Exceptional Reporting Services, Inc.
P.O. Box 8365
Corpus Christi, TX 78468
361 949-2988

Proceedings recorded by electronic sound recording;
transcript produced by transcription service.

 

 

 

EXCEPTIONAL REPORTING SERVICES, INC
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 9 of 59

 

APPEARANCES FOR:

Plaintiff:

Defendant:

 

LATONIA SMITH, PRO SE
9748 Canyon Landing Ave.
Las Vegas, NV 89166

ALEX FUGAZZI, ESQ.

MICHAEL PARETTI, ESQ.

Snell & Wilmer

3883 Howard Hughes Pkwy., Suite 1100
Las Vegas, NV 89169

RILEY A. CLAYTON, ESQ.
Hall Jaffe & Clayton
7425 Peak Drive

Las Vegas, NV 89128

JEROME R. BOWEN, ESQ.
9660 W. Cheyenne Ave., Suite 250
Las Vegas, NV 89129

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 10 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Las Vegas, Nevada; Wednesday, September 25, 2019; 1:04 p.m.
(Call to Order)

THE CLERK: This is attendance in the case of 2:19-
CV-824-GMN-EJY, Latonia Smith versus Fennemore Craig.

Counsel, please enter your appearance for the record.

MR. FUGAZZI: Good morning, your Honor, Alex Fugazzi
and Michael Paretti on behalf of Fennemore Craig and the seven
Fennemore Craig employees that are subpoenaed by plaintiff.
And I have with me my client representative, Janice Proctor-
Murphy (phonetic) who is the assistant general counsel of
Fennemore.

THE COURT: Thank you. And you are, I assume, Ms. —-

MS. SMITH: Yeah, I'm the plaintiff. Yes.

THE COURT: Okay. Well, we have before us today a
variety of motions that have been filed by the parties. And I
think that the best way to go through this to make the record
clear is motion by motion. Although I do understand that that
will take some time, I'd rather make sure that the record is
clear and that everybody has had an opportunity to provide me
with the information if they would like to do so.

So we will start with the Motion to Stay filed by the
defendants. And Mr. Fugazzi, are you going to be arguing?

MR. FUGAZZI: Yes, your Honor, I am.

THE COURT: Okay. And I have read everything. I do

understand the issues that are before the Court, thoroughly

 

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 11 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

read all of the pending motions and exhibits, and have looked
at the complaint. So -- and the amended complaint, so I have
that ground. You don't need to come up to the podium. But if
there's anything you'd like to add or emphasize to the Court
regarding your Motion to Dismiss, I'm happy to listen to that.

MR. FUGAZZI: Thank you, your Honor. The Motion to
Stay -- and I appreciate your telling me in advance as I
expected, you had read everything. I will not go through all
the briefs.

The Motion to Stay requires a sneak peek analysis for
the Court which requires a look at the Motion to Dismiss to
determine whether or not there is a likelihood that the dispute
could be resolved in its entirety if the Motion to Dismiss is
granted,

So I wanted to very briefly touch on a few highlights
of that standard, your Honor, because I understand it is our
burden and there are several grounds under which I think the
Court should be convinced that the Motion to Dismiss can be
resolved in its entirety and in the interim the case should be
stayed.

The two overarching defenses really are the anti-
SLAPP and the litigation privilege. And that covers the bulk
of the allegations in plaintiff's complaint. And to the extent
either of those defenses -- or they're actually immunities, the

extent either of those immunities don't apply. The individual

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 12 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

claims themselves fail under 12(b)(6) standards.

So the anti~SLAPP as you know provides for immunity
for civil liability based on good faith communications. And
the right to petition and issues of public concern and judicial
proceedings are in fact considered issues of public concern
under NRS 41.650.

So the filings, the proceedings, the petitions, all
the things surrounding the underlying litigation -- and not
just this dispute and not just the prior disputes with
Ms. Smith, but also the disputes with her mother that Fennemore
Craig has been defending Caesar's Planet Hollywood in the
underlying litigation.

And if you look at her own complaint in paragraph 6,
she defines the alleged improper conduct by Fennemore Craig as
occurring in the confines of her mother's litigation, paragraph
6 says, "during the course of this litigation that began on
November 5, 2018, employees of Fennemore Craig began harassing,
intimidating, and defaming Ms. Smith who is a witness in the
current pending litigation."

So clearly squarely within the context of the anti-
SLAPP statute, and I think that also is helpful to pivot when
looking at the equally broad litigation privilege that applies.
And there's a slew of cases, probably the Greenberg Traurig is
the most seminal one on that, but that Court really emphasized

the breadth of that privilege and how it applies to attorneys

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 13 of 59

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

participating in judicial proceedings and granting those
Officers of the Court the utmost freedom in their efforts to
obtain justice for the clients.

And again, paragraph 6, I think is equally helpful to
both the anti-SLAPP and the litigation privilege defense
because by her own allegations the alleged improper conduct all
occurred within the confines of litigation, the Parazar
(phonetic) litigation.

But the claims themselves individually fail as well.
And very briefly, the conspiracy claims, there's only one
defendant in this lawsuit, it can't be a conspiracy with one
defendant. And the Case Law we cited for you supports that
proposition even if you allege individual employees within the
one defendant or agents such as lawyers of that one defendant,
it can't conspire. So the conspiracy claim, even putting aside
the anti-SLAPP and litigation privilege, fails on that ground.

Similarly the slander and defamation claims also fail
on a 12(b) (6) standard. I know, Judge, that you can't take --
and we're not going to dispute fact issues, but I would be
remiss if I didn't say again on the record that Fennemore Craig
and the seven individuals who have been subpoenaed adamantly,
adamantly deny ever making any type of racial slur to Ms. Smith
in lieu of the allegation of the complaint.

I understand that's not here for you decide that,

Judge, but because of the explosive nature cf those comments, I

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 14 of 59

10

1i

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

really would be remiss if I didn't at least make that record.
So I'll move on from that and I appreciate you allowing me to
make that statement.

Their allegations of the settlement agreement being
produced improperly and in violation, but under the terms of
the settlement agreement themselves, there are times -- this is
still under the slander and defamation to the extent the claim
is based upon disclosure of a settlement agreement. The
settlement agreement within the definition and confines of the
settlement agreement itself allow it to be disclosed under
certain circumstances, and the alleged disclosure that occurred
in March of 2019 was equally within litigation.

In fact, this cover letter -~ and that's going to be
the subject of another motion before the Court because it's our
position that that is a fabricated document. But again, even
if you take that document on its face, that is within the
confines of the underlying Parazar - Caesar's litigation. The
folks who were provided with the cover letter and that
agreement were lawyers. They were all lawyer either in the
mother's litigation or lawyers defending Caesar's.

So the intentional infliction of emotional distress
claim, the last one, also again fails on its own. We cited for
you cases that although abhorrent the language that Ms. Smith
alleges my client used, which again it did not -~ do not

constitute intentional infliction of emotional distress.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 15 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

The last thing I'll point out to you, your Honor, and
then I'll stop unless you have questions for me, is I would
suggest that looking at the anti-SLAPP statute itself might be
-- give you some guidance as to whether or not a Stay should be
granted.

I understand very clearly that Ninth Circuit says the
procedural requirements of the SLAPP statute are not binding
upon Federal Courts, and I'm not saying that the SLAPP statute
is. But NRS 41.6603(e) (1) provides that if a special Motion to
Dismiss is filed pursuant to subsection 2, the Court shall Stay
discovery pending ruling by the Court's own motion.

Again, I know that doesn't directly apply to you,
that's not binding on you, but I think it's helpful to see how
the Nevada legislature contemplated the anti-SLAPP statutes
when such a motion was brought how its citizens would be
protected and how the Stay would be an option.

And in State Court it would be an easy argument for
me to simply say shall or shall, your Honor. But I understand
I’m not in State Court.

So with that, unless the Court has any questions for
me?

THE COURT: I don't have any questions for you.

Thank you.
MR. FUGAZZI: Thank you.

THE COURT: Ms. Smith, do you want to be heard on

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 16 of 59

16

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

your opposition to the Motion to Stay Discovery which was filed
by defendant?

MS. SMITH: Yes. But do I have to stand or can I
sit?

THE COURT: You can sit. That's fine.

MS. SMITH: Cool. So I opposed their motion because
I feel like they're trying to hide behind their title as
attorneys.

But basically when it comes to the Motion to Dismiss
what I replied is that a lot of the issues in the Motion to
Dismiss are factual contentions, number one, that I feel
requires discovery.

THE COURT: Ms. Smith, I'm just going to interrupt
you. I may have said Motion to Dismiss. I meant Motion to
Stay. If I misspoke, I apologize. Their Motion to Stay
Discovery.

MS. SMITH: Okay.

THE COURT: So --

MS. SMITH: And he just argued like some of the stuff
in the Motion to Dismiss —-

THE COURT: Well he was --

MS. SMITH: -- so I was going to respond to it.

THE COURT: -- he was talking about the underlying
claims, but I am not going to decide the Motion to Dismiss

today. I just want to make sure you understand that.

 

EXCEPTIONAL REFORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 17 of 59

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10

MS. SMITH: Yes.

THE COURT: He'll -- ckay. Then go ahead.

MS. SMITH: So with my case, number one, I'm not a
part of my mom's litigation, and they keep trying to tie me to
that.

But everything that happened, the defamation, the
slander, the distribution of the settlement agreement, all of
that is outside of my mom's case. And really when I -- when I
say that they were conspiring, meaning it was themselves and
Caesar's and Planet Hollywood that conspired to target me.

And that was all in an attempt to fire my mom and/or
prevent her from getting her job back. So they used me to
create, you know, these anonymous messages, I guess, and that's
when the attack against me began with them using the judicial
system to target me. That's basically the overview of what the
lawsuit is about.

As far as the Motion to Stay Discovery that
Mr. Fugazzi filed, basically he just says that the motion
should be -- I mean, the motion should be granted because they
would incur costs and that there's a pending Motion to Dismiss
on the table.

But both of those are not reasons to stay discovery
and that was talked about a little bit in the -- in the Trade
Bay (phonetic) case and in the Turner case from Nevada 1977,

where the Court rejected the argument that a Motion to Stay

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 18 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11

should be granted because the other party might incur costs.
And that's basically in their motion. What they argue is that
because I want to take the deposition of the seven individuals
that were involved or mostly involved, that discovery should be
stayed because they would incur costs associated with that.

And like I said in my opposition to their Motion to
Dismiss, their Motion to Dismiss is just filled full of factual
contentions. All they say is, "Oh, we didn't do that." So I
make a claim, and they basically say, "No, they didn't do it.”
But they don't present any evidence to oppose my claims which I
do.

THE COURT: Your motion, number 31, is the next
motion on the calendar which is a Motion to Compel Discovery.

MS. SMITH: Correct.

THE COURT: You mentioned some of that in what you
just said, Would you like to argue that motion now, tell me
why you believe that motion should be granted?

MS. SMITH: Yes. So the Motion to Compel Attendance
at Deposition is for the -- some of the Fennemore employees.
And then I think the other -- there is other Motions to Compel
on that, but as far as the Fennemore employees’ Motion to
Compel on -- so Fennemore was the one involved with Caesar's
with creating these documents that they have been distributing
and using to get TPOs against me, to defame me, basically

saying that I, you know, distributed threats.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 19 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

And some of these -- some of these defamation claims
that they made about me were outside of any type of litigation.
Like I said, I'm not involved in my mom's litigation, and as
shown in the exhibit I'm not even mentioned in my mom's
litigation. So they took it upon themselves to bring me into
that litigation later on, which that's another issue.

But as far as compelling the employees that were
involved, they were the ones involved in distributing the --
either the agreements which the -- another thing about the
agreement, the agreement does not provide for them to -- they
didn't provide for them to distribute it whenever they saw fit.
There were other aspects of the agreement which stated that
before they even distributed such an agreement to whoever,
which it would only -- it should have only been to a Court.

But before they even distributed such an agreement they had to
contact my attorney who represented me in that matter, and
present evidence showing that those -- what they were saying or
what they were trying to get was actually factual. So that --

THE COURT: Tell me why these seven people should be
compelled to attend depositions when they are not parties to
this case?

MS. SMITH: So I believe -- so Ms. Pierce, she was
one of the employees of theirs that went ahead and distributed
the confidential settlement agreement. She also sent a letter

to my mom's previous attorneys, I'm not sure why, but she sent

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 20 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

a letter basically saying that I'm a danger, that I've issued
threats in the past, those type of things which I consider
defamation. That was Shannon --

THE COURT: Can you tell me about Leslie Bryant-Hart
(phonetic) Janice Procter-Murphy (phonetic)?

MS. SMITH: Yes, Leslie Bryant-Hart and Janice
Proctor-Murphy, so they were involved in the -- so I guess if
he doesn't want to call it conspiracy or whatever, Shannon
Pierce is the one who initiated it. She called her other
members of her firm in Reno, told them to go file a TPO against
me based on another one of their anonymous letters that they
created.

Leslie Bryant-Hart and Janice Proctor-Murphy were
involved in basically getting or helping Shannon Pierce, Wade
Beavers (phonetic) and some of their other employees to go
ahead and get a TPO based off of messages that they created and
you know, the statements that they made concerning the fact
that I was a threat, that I sent threats in the past, that I'm
a danger, stuff like that.

THE COURT: And would -- is that the same argument
you would make with respect to Bernak Ruben Worthland
(phonetic), Shanna Brazelton (phonetic), and Randy Planet
(phonetic), and Wade Beavers?

MS. SMITH: So I dropped the one against Wade Beavers

for now because there's other things going on.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 21 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

THE COURT: What's going on?

MS. SMITH: So I dropped that one. But --

THE COURT: What about the other three?

MS. SMITH: So Bernak Worthland and the other lady,
I'm not -- I can't remember her name --

THE COURT: Shanna Brazelton?

MS. SMITH: So Shanna Brazelton, she was involved in
the Reno one.

The other -- the other two, they were involved in the
2017 Las Vegas one where they had their employees or whatever,
create messages so that they could basically defame me, get
TPOs against me that -- and all of this is based -- I -- all of
this was because they wanted to fire my mom and/or prevent her
from getting her job back. And so that's the issues that
Fennemore and Caesar's conspired with one another to do that.

THE COURT: And then tell me, in this Motion to
Compel you also seek documents from the law firm Fennemore
Craig, recall that?

MS. SMTTH: Yes, the production of -- I basically
just asked for any documents in their possession from 2017 to
now because 2017, November of 2017 is when this whole thing
began really to present. And I sought documents either
pertaining to myself specifically, meaning my name, my social,
whatever information they have on me, and/or documents

pertaining to my mom.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 22 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

Since I was brought into this because of them wanting
to go ahead and fire my mom and prevent her from getting her
job back, that is why I sought the documents from specifically
2017 to now, currently. I am not seeking documents before
then.

I -- you know, they make an argument that it's broad
and it's, you know, a burden for them to get those documents,
and it's really just hollow arguments. I think one of the
arguments they made is attorney/client privilege. And I
specifically asked about this, like, how can you assert a
privilege over documents that you don't know, that you haven't
reviewed. And they didn't say anything, they just -- they're
just asserting a broad -- they're asking for a broad protective
order and asserting a broad privilege over any documents, you
know, that have to do with myself and my mom.

THE COURT: Mr. Fugazzi, I -- if you want to add
something to this motion, you can, but if you'd like to move on
to your Motion to Quash or in the alternative for a protective
order, that would be fine.

MR. FUGAZZI: I think it makes sense, your Honor, for
me in one sitting or one stand to take on both because they're
very similar, if that's okay with the Court?

THE COURT: Okay.

MR. FUGAZZI: The briefs, and I believe what you just

heard from plaintiff, reaffirm our belief that what she is

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 23 of 59

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

16

asking for are active litigation files from the law firm.

She's asking for the active litigation file in her
mother's law suit with Caesar's, and she's asking for the
litigation file surrounding all the TPOs that we just walked
through. That's the involvement of the Fennemore lawyers.

She wants active litigation files that are clearly
privileged, that are clearly subject to work product. And
other than a 22 month time range, there's nothing really done
to limit the scope of those. There's no effort to try and
exclude privileged or work product documents. In fact, when
you look at the subpoenas themselves they reference requests
for materials that have to do with the matters listed in the
lawsuit which are related to Latonia Smith or her mother,
Anasar (phonetic) Parazar.

The face of the subpoenas themselves are asking for
privileged work product protection. The other part of the
subpoenas are asking for forensic copies and images of personal
computers and personal cell phones of all of the seven
Fennemore witnesses,

Three of those people that she's asking for have
already secured temporary protective orders against her. So in
other words, she is asking the very people that a Court agreed
with us that she had threatened to turn over a forensic image
and a forensic copy of their personal computers, their personal

cell phones. And all of us know the layers of relevant and

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 24 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17

personal information that's contained in a cell phone that most
of us would not want to turn over to anyone, never mind a
litigant, never mind someone who we have a good faith basis to
believe they either physically threatened or worse to them.

So that's what's being asked here, active or dormant
litigation files of a law firm. The arguments that these
requests are somehow tailored or narrowed is just not reflected
in the subpoenas or the briefs themselves. There's a reference
to an identification of a forensic examiner, but there's no
identity of who that person would be. There's a general
discussion of possible search terms, but those search terms
aren't disclosed.

And then there's a reference that the privilege will
be protected. But when you read the briefs and you hear the
argument, there's no effort to protect privilege. Ms. Smith
doesn't believe there is a privilege. She believes the crime
fraud exception applies and that as a result there simply is no
privilege.

But that's a burden on her. That's a preponderance
of the evidence standard, the crime fraud exception, that
requires her to actually show with evidence that there is an
ongoing or future crime that a client is using a lawyer to help
perpetrate. And there's no evidence of that fact. Argument
and speculation don't equal evidence, your Honor.

So the other issue about her comments that we didn't

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 25 of 59

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

18

-- we don't know what documents exist, I think that was a
comment that another lawyer made to her not me. Because my
efforts to meet and confer with her never came to fruition. We
did not meet and confer because I had requested that

Mr. Clayton, counsel for Caesar's be there.

The bulk of the privilege she's asking for is
Caesar's privilege. Caesar needs to be involved in the
evaluation of any privilege. And to be clear, Caesar's has
made clear to me that they are not waiving privilege or any
other protection that they have.

And then also, your Honor, Rule 45(d)(1} puts the
onus on the subpoenaing party to make sure that it is not -- it
Says that this party has to take steps to avoid imposing undue
burden or expenses on the parties subject to the subpoena. And
it can apply a sanction if those efforts are not met.

So it is not -- I think that's the prism from which
the Court needs to look at this. It can't be for us to prepare
a privilege log on an entire litigation file when there's been
no effort whatsoever to try and narrow the scope and the burden
of the subpoena as Rule 45(d) (1) requires.

Similarly, 45(d) (3) (a) (3) provides that the subpoena
must be quashed if it "requires disclosure privilege or other
protected matter".

So that's why we’re before the Court. I know there

have been some allegations that we were in violation of

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 26 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19

thumbing our nose at Judge Foley's orders. That's simply not
the case. We took pains to send a lengthy letter, meet and
confer letter, before the first deposition of the first
production was made available. We moved to -- we filed our own
motion. Ms. Smith also filed her own motion as well.

So that really is the quash arguments. To the extent
the Court is considering any of these depositions going forward
in any fashion, we would request that a protective order is
required. These are people who have legitimate concerns about
being in the same room with Ms. Smith, and the Court has
options from written depositions, to video, to telephonic, to
allowing it to occur in court when -- where you have
protections that I simply don't have in conference rooms or
court reporters.

So in a nut shell, this to me is not the type of
subpoena that can really be modified by the Court, you know,
where there's eight requests, three of which are too broad so
you strike those, you narrow two of them and we go. This just
is overly broad from the beginning to end, and I don't -- I
don't think there's a way for the Court to modify. I think
these have to be quashed.

THE COURT: Thank you, Mr. Fugazzi. Ms. Smith, do
you want to respond? This is, again, on the defendant's Motion
to Quash and Seal and for a protective order. There --

MS. SMITH: Yeah, so their emergency Motion -~

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 27 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20

THE COURT: They're numbers 36 --

MS. SMITH: -- to Quash?

THE COURT: -- 37, and 38.

MS. SMITH: Okay. I don't think I got 36 from the
defense and I didn't see UFC -~- ECF, is that what it's called?

THE COURT: But they're all related and you may not
have gotten some sealed documents, but the --

MR. FUGAZZI: It was mailed.

THE COURT: -- the import of the motion, I think you

are familiar with through the Motion to Quash, you were
seeking?

MS. SMITH: Yes, they want to quash the subpoena,
basically preventing me from getting evidence that"s at the
heart of this case.

And I also filed a motion, a response to them asking
for injunctive relief in a protective order because they seek
to continually include my medical history. Now they're
including it as an excuse to prevent me from either doing
depositions or getting the documents that's at the center of
this case,

Just to point out, when Mr. Fugazzi emailed me to do
a meet and confer over the subpoenas, most of his objections
were attorney/client, work product, those type of things.

And then in his emergency motion, now he throws in my

medical records to say, "Oh, look, she's crazy, we don't want

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 28 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21

her taking depositions or getting documents." That's basically
the argument that he was making which I find highly, highly
inappropriate.

But as far as the subpoenas being able to take the
depositions of the seven people who were involved, which I
believe in creating these messages and defaming me, I think
that's necessary, that's important. And I don't see any
grounds “7 and I haven't heard any grounds for which I should
be prevented from questioning these seven individuals who were
either involved in creating documents or -- and/or involved in
trying to use the Court to -- or abuse the court system to
target me in 2017 and thereon, and even still today.

As far as the -- he made an argument about the crime
~~ or he brought up the crime fraud exception that I argued.
And I did present evidence to -- at least some evidence that I
have my hands on at this moment to kind of show that Caesar's
and themselves, Fennemore Craig, were involved in what I would
consider a crime and a fraud on the Court in trying to target
me, namely in creating messages.

And I believe in the exhibits to the opposition to
the Motion to Dismiss, there is testimony from a third-party
individual citing that the parties contacted her telling her
that I was sending these messages that they created themselves,
and that I was threatening others.

And then there's an audio, an internal audio from, I

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 29 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22

believe, their defendants, Caesar's, basically stating that
they would target me and saying that I created these messages,
Same thing, the defamation.

And so for me not to be able to depose their
attorneys who were involved in creating the messages, I think
that's just wrong and I didn't see any grounds for --

THE COURT: Tell me, you filed a motion, and it's
number 43, seeking to compel the depositions of Ms. Radak and
Ms. Gianini.

MS. SMITH: Right.

THE COURT: Why don't you explain to me what the
basis for that is?

MS. SMITH: So Ms. Radak and Ms. Gianini, so they
were involved in -- I basically I believe Ms. Radak is my mom's
former boss and right after she was -- or they used the
messages basically to further ~~ to terminate her and then to
prevent her from getting her job back. And how they did that,
I have no idea.

But Ms. Radak contacted that third party. That third
party testified to that, that Ms. Radak specifically contacted
her and other members of Caesar's Entertainment which is in
another separate case. But that they contacted her to
basically state that I was the one sending these messages,
blah, blah, blah, blah

Well, Samantha Radak was involved with conspiring

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 30 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23

with Fennemore Craig because they helped her to get the
messages and then secure the TPO against me. I'm not sure how
they did that with anonymous messages but that's another issue.

And then -~- and then Fennemore Craig helped them with
also filing a lawsuit against me putting me in a lawsuit, again
based off of the anonymous messages and 50 doe defendants. So
that was, like I said, a huge burden on me trying to defend
that.

And so Samantha Radak and Deborah Gianini were
involved in that earlier scheme in 2017 which involved creating
the messages, targeting me, and all this was surrounding or at
the heart of my mom not getting her job back and/or being
terminated.

And then he briefly mentioned about the document
requests that I did, that they were broad or subject to their
attorney/client privilege, which I didn't quite finish the
crime fraud argument with them creating the messages and then
using those messages to secure TPOs, which is in furtherance of
a fraud. The crime fraud exception to attorney/client
privilege, which is why I'm seeking partly, documents, anything
that concerns myself, number one and/or my mom starting in 2017
when that crime fraud began up until now.

Because a few months ago they did, you know, I guess
revamp or restart this whole TPO thing with targeting me and

getting the courts here in Reno, and as I stated in my motion,

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 31 of 59

10

11

12

13

14

15

16

17

18

193

20

21

22

23

24

25

 

 

24

I'm sure if I didn't file a lawsuit it would have been at where
-- at the locations that their firms are located, meaning
Arizona and other places because they conspired and asked their
employees to begin filing TPOs against me.

So that is in furtherance of a fraud. That is why I
asserted the crime fraud exception to any attorney/client
privilege that they are now trying to claim to prevent me from
getting evidence that might implicate them in the fraud that
has occurred since 2017.

So I don't believe those documents are privileged at
all. Any documents concerning myself, any documents concerning
my mom because I'm connected to her, I don't believe that those
are privileged in this case especially where the heart of the
case really is about, you know, the defamation, about them
creating documents, about them distributing confidential
settlement agreement which their prior TPOs and their prior
lawsuit was dismissed.

So all of that is at the center of the -- of this
current lawsuit. And so to tailor it anymore means that I
don't get evidence that is at the heart of this case, meaning,
you know, there -- how much more can you tailor it? I'm asking
for documents concerning just myself, my mom, from 2017 to now.

And another thing he brought up was the protocol. I
was going to discuss it more in detail with Mr. Fugazzi at a

meet and confer. I told him I will not confer with Mr. Clayton

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 32 of 59

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

25

because Mr, Clayton is representing Caesar's in a separate case
that has really nothing to do with this case.

And at the meet and confer I was going to further
specify what the protocols would be or the ones that I came up
with. And basically how I did that is I looked at other
jurisdictions and other courts and the protocols that they
implemented when a plaintiff or a defendant has requested
forensic examination of computer evidence or cell phone
evidence, things of that nature.

There are specific protocols that can be followed
that, you know, where, you know, I'm not going to get -- not
that I even care, but documents concerning other people or
documents that don't fall into the scope of concerning myself,
my mom from 2017 to now. I mean, there are parameters that a
forensic examiner can, you know, just specifically search for
those documents that are in their possession.

And the reason that I wanted a forensic examination
is number one, these people are creating documents in my humble
opinion, and number two, then they're using these documents to
then petition courts for TPOs, for lawsuits, things of that
nature.

And so the evidence really at the heart of this case
is contained in either their phones that they used, you know,
to conduct their work, and/or the computers that they used to

conduct their work and communicate with other third parties who

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 33 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26

were involved. I can't remember --

THE COURT: Mr. Fugazzi, an opportunity to respond --

MS. SMITH: Sure.

THE COURT: -- to your arguments regarding motion --
ECF number 43, which is Ms. Smith's Motion to Compel the
Depositions of Ms. Radak and Ms. Gianini, if there's anything
else you want to add, that's fine, but --

MR. FUGAZZI: Your Honor, actually Mr. Clayton is
counsel for Radak and Gianini, so I think those are probably
arguments best left for -- he has briefed the issue, he was the
one who moved, and it's probably best for him to respond to
those.

THE COURT: Certainly. To the extent that you feel
is necessary, I'm happy to listen.

MR. CLAYTON: Your Honor, I appreciate your comments.
It's a quick one. May I approach the podium for --

THE COURT: Certainly.

MR. CLAYTON: Okay. I'11 just take --

MR. FUGAZZI: Just take my seat.

MR. CLAYTON: No, that's all right. Thank you. Your
Honor, just a couple of quick points.

THE COURT: You can come to the podium please.

MR. CLAYTON: That all right? Okay. Thank you.

THE COURT: Mm-hmm. Yes.

MR. CLAYTON: I appreciate that.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 34 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27

THE COURT: I'm sorry I couldn't tell that you
weren't up there.

MR. CLAYTON: All right. I'm not sure if there's an
issue on this, but I think she raised it in her briefs that
there was an untimeliness issue on filing the written objection
or the Motion to Quash. The rule says that you get the earlier
of 14 days from the time of the service or up to the time when
you're supposed to have compliance, and we complied with that.
So I just want to make sure that the dates are accurate.

Now, what's different -- I appreciate the arguments
of counsel and I'm going to join them because they inure to our
benefit. In this particular case here, I represent Ms. Radak
and Ms. Gianini, the deponents.

What's unique for my client, at least one of them, is
the existence of the settlement agreement. Now in the
settlement agreement that she signed, and it occurred after the
-- when she said she was involved in a lawsuit, well that
lawsuit resulted in a no contact agreement between her,

Ms. Radak, and my other defendants in the other case. So now
she's being selective as to how to enforce that particular
decument.

It says thou shalt not come within 100 feet of my
clients. Yet then it said by service by agent or otherwise.

So it is pretty broad the nature of the no contact prohibition.

By serving these subpoenas on my client, that's -- they've

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 35 of 59

10

11

12

13

14

15

16

Ll7

18

19

20

21

22

23

24

25

 

 

28

already violated that particular provision. She suggested it's
somehow unenforceable yet cites to no case or no legal
authority to support that position.

MS. SMITH: It's in the document itself.

THE COURT: It's all right, Ms. Smith, I'll give you
an opportunity to respond to what Mr. Clayton has to say. So
why don't you let him speak uninterrupted as they have allowed
you to de. Thank you. Go ahead.

MR. CLAYTON: Thank you, your Honor.

The agreement itself says it's going to be governed
by Nevada law. Nevada law under Rule 65 allows for injunctions
or temporary restraining orders to be issued day in and day out
when there's a potential harm that can come to somebody. That
was -- that was the consideration that my clients were seeking
in having this particular document, this settlement agreement
reached in this case. They wanted freedom from being harassed
and being pursued and being intimidated. That was the
consideration of the agreement.

The severability clause in that agreement, and I
think we pointed this out pretty vividly, it says, "If some of
these provisions are declared unenforceable, it can only happen
if it doesn't undercut the essence of the contract." And the
essence of the contract here is to give my clients some
protection from the threats, the intimidation, and the

harassment. So this agreement is enforceable. It would

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 36 of 59

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

23

preclude the type of conduct she is seeking here through the
court issued subpoena at least through December 1. That's when
the timeframe --

THE COURT: I've heard the --

MR. CLAYTON: -- ends on that. So I appreciate that,
Judge.

THE COURT: (indisc.)

MR. CLAYTON: The other issue that I want to hit,
there was the suggestion that I hadn't seen the documents and
yet I was making objection of attorney/client privilege.

She is correct that I have not been living and
breathing this unfortunate case for two years like she has. So
I am unaware of the volumes of documents that may exist. But I
do know that my client was previously represented by the
Fennemore Craig team in the Parazar versus Fennemore -- or
excuse me, Parazar versus the Caesar's Entertainment and Planet
Hollywood matters. That by its very nature and given the
specific language of the documents she's seeking in this
subpcena would be protected by the attorney/client privilege.

Third point and the work product document. One of
the points that I've raised and I want to simply reiterate
here, and I think it's been reconfirmed in a very acute
fashion, that these cases are inter-related, and that the
information she is seeking through the deponents and my clients

and the other various deponents in this case would be

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 37 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30

absolutely duplicative of what she's seeking in the
concurrently pending Smith versus Caesar's Entertainment Planet
Hollywood case which is the companion.

Now the Court has allowed these to come to Judge
Navarro as a single. There are motions to consolidate pending.
We have joined those and the parties have outlined in specific
detail the interrelatedness between those two.

We think it would be a waste of judicial, client, and
personal resources to allow this type of discovery to move
forward when there's those types of motions that are pending
that can resolve a lot of this particular -- the state of
affairs that we're finding ourselves here today.

We joined that motion to consolidate. We think that
there's clearly ample room. She argues that it may not. She
believe that it doesn't exist, but there's point by point
allegations of each complaint identified.

We have likewise filed motions to dismiss and anti-
SLAPP motions in the related case. Those motions are
dispositive in nature. She's also filed a Motion for Remand in
the other case. So if all these cases are consolidated and
those motions are pending, I think there would be a
considerable conservation, and the court has seen the
extensiveness of the documents --

THE COURT: It has.

MR. CLAYTON: -- by respectfully placing a hold on

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 38 of 59

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31

what she's seeking in this case so that Judge Navarro and the
other magistrate or however it's going to be resolved can
resolve these issues.

Our clients can take a breath and allow for the Court
to do what it needs to do in these particular situations. So I
think there's clearly the economics and those things that
motions to consolidate are trying to conserve, they're being
sidestepped or pushed away by the arguments that the plaintiff
is advancing.

Thank you, your Honor.

THE COURT: Thank you. Ms. Smith, please feel free
to respond.

MS. SMITH: Okay. Yes, I wanted to talk about the
agreement that -- really he was arguing about Ms. Radak because
there is an agreement, "Oh, okay, stay away from this person
that you don't know for -- until December 1, 2019." And sure
that was signed, but there's also a part in the agreement that
allows for that to be severable. There's actually two parts, I
believe it's number 7 and 14, I believe it's -- that it allows
that ~- for that agreement to be severable when it -- if it's
in contradiction of any kind of Nevada law or judicial
proceeding like now with the subpoenas for Ms. Radak.

Even then I think it's only until December 1, 2019,
but I didn't see any reason why Ms. Radak who was involved

actually in creating her own messages can't be just -- can't be

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 39 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32

deposed as to number one, how she got those messages, why she
distributed it, and why she spoke to another third party
basically accusing me of these messages before she even created
them.

So those are issues that I believe she should be
deposed about as well as Ms. Gianini who was involved in
helping her. And so this Court actually can order Ms. Radak to
attend deposition as well as Ms. Gianini.

And then like, the defense for Ms. Radak and Gianini,
he said he doesn't know what documents he's asserting an
attorney/client privilege over.

Even though I'm arguing for crime fraud, it still
goes to show that he's just trying to get a broad protective
order over documents that he doesn't know about. And I really
think the Court should deny that argument and deny his request
for a protection order over documents that he's never even seen
or had the time or whatever, the care to look at or look up.

Another thing that he argued is that because there
are other pending motions that the depositions of Radak and
Gianini, and I think Fennemore makes the same argument, that
because there are pending motions that these depositions should
be Stayed and not -- they shouldn't have to produce these
decuments before these motions are decided.

And the thing about that, okay, Judge Foley had the

motions to dismiss on the table before he made the decision to

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 40 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33

go ahead and allow discovery. So even with those motions on
the table, the motions to dismiss, those pending motions on the
table, he still decided, "Hey it's okay go ahead," and he, you
know, ordered for discovery to begin. So it began.

And you know, I subpoenaed the individuals who were
likely at the heart of the case. And the Motion to Remand
that's in the separate case that they're trying to consolidate,
it's because that lawsuit really is in the Eighth Judicial
District Court or it's supposed to be. They removed it here
because they want to get it to be heard here so they can
consolidate their cases.

Obviously there are issues with consolidation as I
explained. As far as you know, when you they argue that they
only want to consolidate it for pretrial matters but that's
rarely ever the case. Is that it's just consolidated for
pretrial matters. But like I said, that -- the Caesar's case,
the pending Motion to Remand, and the reason why discovery has
not even began in that case yet is because there was a Stay
filed because of the Motion to Remand.

And when it comes to a jurisdiction issue, usually a
Motion to Stay is, you know, necessary or the Courts grant a
Motion to Stay if it's based on venue jurisdiction, that type
of stuff. But when it's based on, "Oh, there -- well, there's
a pending motion to dismiss on the table or there's a pending

dispositive motion to dismiss," as it was done in Trade Bay,

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 41 of 59

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

the Courts said that a case shouldn't be Stayed just because
there's a dispositive motion on the table.

And again, their Motion to Dismiss is just laden,
laden with factual contentions that I point out in my
opposition. All of which should be resolved either by through
discovery, deposing the individuals gathering the documents and
information that are in their possession, especially the
documents that they created, and having the Court also consider
those,

Because honestly, I really believe that their Motion
to Dismiss, and it's really hard to tell because of the factual
contentions. And the -- then the evidence that they ask to be
judicially noticed by the Court, which is also improper, brings
up also a lot of factual contentions, again, which is resolved
through discovery.

And so they want to basically put a Stay or stop me
from getting those documents and doing discovery. And at the
same time have the Court rule on their motions which
essentially are summary judgment motions, or they function as
motions for summary judgment as well. And so they want to
basically hamstring me and say, "Hey, no. Not going to let you
depose anyone, not going to let you get documents, but rule on
these motions to dismiss so this case could be over." And
that's basically what they want.

THE COURT: Thank you. I believe the only other

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 42 of 59

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

35

motions that are pending are motions filed by another party --
or a nonparty, excuse me, law firm that was subpoenaed and some
individuals that -- or an individual that was subpoenaed
(glitch in audio) quash and a Motion to Compel and a motion to
hold that third party in contempt. Those parties are not here
today -- or they are? Okay. Sorry. I wasn't sure I was going
to say if there are then I'm happy to consider those as well.

Ms. Smith, we're talking about the documents that
were filed by Mr. Bowen's office, it's ECF number -- meaning
the file number, is electronic case file number is 52, is a
Motion to Quash. And then you filed in response two motions, a
Motion to Hold the Law Firm in Contempt and a second Motion to
Compel the Depositions. So I am --

MS. SMITH: Yes.

THE COURT: -- if Mr. -- are you Mr. Bowen? I'm
sorry. If you would like to be heard on your Motion to Quash,
I'd be happy --

MS. SMITH: And sorry, your Honor, I also had a
Motion to Strike Their Reply -- that they would --

THE COURT: On number 37?

MS. SMITH: My Motion to Strike Their Reply which
included new evidence, was number 50.

THE COURT: Thank you. Number 50. Right. I misread
my own handwriting. I will hear you on that as well. So --

MS. SMITH: Okay.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 43 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

THE COURT: -- why don't you go ahead since you had
come up, Mr. Bowen.

MR. BOWEN: Thank you, your Honor.

THE COURT: Okay. Plaintiff (indisc.)

MR. BOWEN: Your Honor, I don't have much to add. I
-- going in the arguments of my learned counsel, we -- this —--
these two matters are related. Your nonparties to either of
them or to both of them rather and we represented Ms. Parazar
for literally weeks, and two or three of those weeks we were
attempting to withdraw. No good deed goes unpunished.

But since that time we have been asked to -- we have
been -- we have received, Mr. Trout (phonetic) and myself, have
received subpoenas that are completely broad. They want to
come on the premises, they want to inspect everything. There's
no description whatsoever to the premises inspection. And all
of the materials that were in the file that were discoverable,
and the clients materials were immediately given to
Ms. Parazar, were copied onto a drive, and given to -- a flash
drive, and given to her at the time that we withdrew and were
allowed to withdraw from the Court.

Mr. Trout was subpoenaed for a deposition by
Ms. Parazar. He showed up for that deposition and gave
testimony. And it was a very -- I wasn't aware when it was
happening, but I've since looked at the deposition. It was a

very hostile deposition. And there was overlap between this

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 44 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37

case, Ms. Smith's case and the Parazar case. And I'm not sure
why Ms. Smith or what intentions Ms. Smith has in re-deposing
him or deposing him again.

My knowledge is very limited. But I think you
understand the law, obviously, Judge, and the facts and
circumstances. I won't go on anymore other than to say this
has been very upsetting. Ms. Parazar put a scathing comment
online about me, personally attacking me and my religion and my
position.

I was served during a religious service approximately
one business day before the deposition was set requiring me to
file immediate motion so I couldn't do a meet and confer. I
understand Mr. Trout attempted to do a meet and confer. But
it's been very upsetting. And so we appreciate being here
today, Judge, and look forward to you ruling. Thank you.

THE COURT: Thank you. Ms. Smith, why don't you
address Mr. Bowen's Motion to Quash your subpoenas -~

MS. SMITH: Sure.

THE COURT: -- and then also, you can address after
that your Motion te Strike the reply which you filed on ECF

number 50.

MS. SMITH: Yes. Okay. Sure. So Mr. Bowen's Motion
to Quash, I didn't get that. So I'm not sure what he wrote.
But I did file a motion to hold them in contempt and

to compel them. So before all of these subpoenas went out,

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 45 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38

there was a notice sent to the other side obviously saying
that, "Hey, I'm going to send out these subpoenas."

SO as soon and that notice was filed, I guess, they
got in contact with Mr. Trout and Mr. Bowen because then
Mr. Trout and Mr. Bowen started trying to dodge service.

And my process server filed an affidavit, you know,
it's on file actually showing that they were attempting to
dodge service, meaning Mr. Bowen was telling the process
server, which I believe my mom said he did the same thing to
her. Which there were issues with them because they were
working with the, I guess, the other side's attorney in my
mom's case to basically sabotage my mom's case.

And so yeah, my process servers tried to serve him.
Kept telling her he's out of town, he's not there, he left
early, all of the excuses in the book that he could give. And
so I told the process server to well, serve him at church
because I am pretty sure he'll be a church on Sunday, he's the
bishop. And I know that through a family friend. But he's the
bishop so I'm pretty sure he'll be at church on Sunday. Since
he's dodging service at his own law firm, serve him at church.
So I did not -- my first -- my go to wasn't to serve him at
church but he kept -- he was dodging service.

And then with Mr. Trout he was doing the same thing.
And that's why I believe that they got in contact with

Mr. Trout and Mr. Bowen. So Mr. Trout was doing the same

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 46 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

39

thing. I tried to serve him at his -- wherever he worked, his
workplace first. My process server went there, first they told
her he wasn't there, same thing.

Then the day that -- there was a day he was there, my
process server said he refused to come forward to accept the
subpoena. Okay so I had to now find a different route again to
serve him. So he got served at his home. So they knew about -
- it wasn't like they -- they're now finding -- they were now
finding out about the subpoena. They knew about the subpoenas
before they were served on them. They were just trying or
attempting to dodge service.

And so now they're acting like, "Oh well, we just got
it one day before the deposition or we just got it." I think
in Brandon's case, a few days before the deposition, and they
are acting like, "Oh well, we can't attend because of short
notice." When they already knew about the subpoena and they
knew that my process server was attempting to serve them, but
they were being untruthful and saying that they either weren't
there or they refused to come forward and accept the subpoenas.

And so with that I think their argument should be
disregarded as to why they didn't show up for their depositions
that were scheduled.

So the reason that they were subpoenaed is because
employees at Fennemore Craig's specifically send them letters

containing, you know, statements saying that I was a threat,

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 47 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40

that I was a danger, that they wanted to include me or bring me
into my mom's lawsuit, because again, I told you I'm not
mentioned in my mom's lawsuit, and I'm really not a part of my
mom's lawsuit until, well, their side attempted to bring me in
as a witness, not my mom, they did.

And so the reason that Mr. Bowen and Mr. Trout were
subpoenaed for a deposition and for documents is because there
is reason to believe, especially from the document that was
sent from one of their employees at Fennemore Craig to
Mr. Trout and Mr. Bowen basically containing the slanderous
statements, there is reason to believe also that Mr. Trout and
Mr. Bowen have further communications with either that
employee, that same employee or other employees at Fennemore
Craig basically again, containing these slanderous statements,
the statements saying that I'm a threat, this, that against me.
Which is not under any type of litigation privilege because I'm
not involved in any litigation that either they were on or that
was concerned with them. So anything about me that they sent
or that they received has nothing to do with a litigation as
they may try to say.

On my Motion to Strike, so I asked to strike
defense's reply which included a new evidence and new exhibits.
So defense basically filed his emergency motion. Now instead
of attorney-client and all that he was asserting, "Oh, she has

issues," I guess because I had mental health issues in the past

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 48 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

41

or not in the past that one day basically that I shouldn't be
allowed to do depositions or gather documents or whatever. And
so he inserted my medical records, which I also asked the Court
to seal and provide injunctive relief against him continually
distributing the medical records publicly.

And then -- so he made all these accusations saying
that I had made threats in the past, you know, at times they
all say, "Oh we -- it's just a reasonable belief." But then
when they write and sometimes when they make statements, it'll
be like you know, they state it as if it's fact, meaning it
turns from, oh, just being belief to defamation because now
you're, you know, distributing and telling third parties that
I'm doing these things when I'm not or that I'm crazy, stuff
like that or that I have schizophrenia, and I don't. Things of
that nature.

And so he made all those assertions in his initial
brief. I replied stating, you know, they're incorrect and why
they're incorrect. He then files a reply now packing on
evidence that is also -- that also contains factual
contentions, because the evidence that he included, at least
the way he described it, is not true.

I can't respond to that because then if I did
respond, he will file a Motion to Strike my Response, right?
Because you only get a brief opposition and then a response.

So it's unfair and, you know, other Courts have stricken

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 49 of 59

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

42

replies where it includes new evidence and new case law and new
arguments.

And so for him to then come on and try te pack on
evidence after he did his initial brief just making these
assertions, he didn't include any evidence, I don't have to
respond to evidence that he doesn't include.

But for him to now try to put that evidence in a
reply to my opposition and prevent me from being able to
respond and actually, you know, oppose his erroneous arguments,
I think it's unfair for him to be able to keep that on the
table without either allowing me to respond or having it
stricken.

Which I believe it should be stricken really because
it has nothing to do with the emergency Motion to Quash which
is based on the subpoenas and gathering evidence and being able
to take depositions. I don't believe that has anything to dao
with it, I just think it will continue to be a delay, so I
believe it should be stricken from the record, the evidence and
his response.

THE COURT: Thank you. I have one question,

Mr. Fugazzi, I know you filed, fairly recently, a Motion to
Extend some discovery. And do you know the ECF number of that
by any chance?

MR. FUGAZZI: It was filed on the 1ith of the month,

your Honor.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 50 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

43

THE COURT: Something -- and I apologize --

MR. FUGAZZI: I've got it.

THE COURT: I am in a borrowed courtroom and I can't
access my system maybe the --

MR. FUGAZZI: No, I've got it here, Judge --

THE COURT: Okay.

MR. FUGAZZI: -- if you give me one moment.

THE COURT: 61 is what the --

MR. FUGAZZI: It should be --

THE COURT: -- put --

MR. FUGAZZI: Yeah, that sounds right.

THE COURT: Okay.

MR. FUGAZZI: It was September 11th.

THE COURT: Okay.

MR. FUGAZZI: Don't apologize.

THE COURT: I don't need to hear anything else. If
there's something you feel compelled to say, I won't stop you.

MR. FUGAZZI: Thirty seconds.

THE COURT: Mr. Bowen, the same.

MR. FUGAZZI: Your Honor, I can be 30 seconds. The
simple response is Judge Navarro herself in the Evans versus
Encore Event Technologies case that we cited, it's unpublished
but it's an order from Judge Navarro in footnote one where she
says, "in a reply a party may use evidence to rebut evidence

presented in an opposition to a Motion for Summary Judgment."

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 51 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

44

And there are clear allegations on page 3 and 11 that Ms. Smith
said she never threatened, never made a threat, there are also
allegations that she never even knew about the attachment of
her medical records and we attached declarations with her
authenticating them. And the evidence that we attached to our
reply rebut that argument that she never threatened anyone. So
unless the Court has questions --

THE COURT: I understand quite well.

MR. FUGAZZI: Thank you, your Honor.

THE COURT: Thank you, Mr. Fugazzi. Mr. Bowen did
you have something brief?

MR. BOWEN: Yeah, just brief, Judge. Thank you. I
just can't let those allegations, I apologize. I want to make
sure because we're on the record. Nobody tried to evade
service, your Honor. In fact, Mr. Trout did give a deposition
on the one matter. I just would like to indicate that at no
time did my firm ever, ever collude with Fennemore Craig nor
have we ever done that. Our goal was always to defend
Ms. Parazar to the best of our ability until we determined we
could not in good faith further act as her counsel and at that
time withdrew. Thank you.

THE COURT: Thank you.

There are 12 motions pending, perhaps 13. Those are
ECF numbers 19, 31, 36, 37, 38, 42, 43, 44, 50, 52, 53, 54, and

61. Number 19 is a Motion to Stay Discovery.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 52 of 59

10

11

12

13

14

15

16

17

18

193

20

21

22

23

24

29

 

 

45

With that motion we stayed the rest of the -- if that
motion is granted, the remainder of the motions are rendered
moot, meaning they won't be ruled on at this time and they will
be dismissed without -- they would be denied without prejudice,
meaning they could be refiled at a time where discovery was
reopened shouid the Court not grant the Motion to Dismiss,
which is not before me. The Motion to Dismiss is before Judge
~- I'm sorry, Judge Navarro and it is she who would decide that
motion as well as the Motion to Remand this Case, this
particular case to State Court.

Court will issue a written order on the Motion to
Stay Discovery, but I wanted to tell you in Court today in case
you have any questions that that motion will be granted.

And because the Motion to Stay Discovery will be
granted, all other pending motions will be denied without
prejudice as moot to be refiled should the Court not -- meaning
Judge Navarro, not either remand this case to State Court,

Ms. Smith, or not dismiss it.

And it is my job to take a preliminary look at the
Motion to Dismiss and the complaint you found, the basis for
the motion, your opposition, and I have done that. And I have
found that there is a substantial likelihood that the motion
will be granted and that is the primary reason for staying
discovery.

Do you have any questions about what I've just said,

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 53 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

46
Ms. Smith?

MS. SMITH: Yes. So the Motion to Dismiss, that's
basically a Motion for Summary Judgment if you looked at it,
and --

THE COURT: I do not decide that. That is in front
of --

MS. SMITH: Okay.

THE COURT: -- Judge Navarro. And she will decide
whether or ~~ whether to grant it or deny it. That is entirely

within her purview.

MS. SMITH: Okay, but you said you looked at it.

THE COURT: If she believes it is a Motion for
Summary Judgment and it is an improper motion, she would deny
it. But I am not telling you that she will or will not deny
it. It is not something that I have any input on. I am simply
here to deal with the discovery issues and all of those that
have been discussed today, the motion numbers that I have
mentioned to you.

MS. SMITH: Okay. But you said you looked at the
Motion to Dismiss and you feel like that it'll be granted.

THE COURT: I --

MS. SMITH: So that's why you're staying or you're
preventing me from deposing the parties who are at issue in
that motion.

THE COURT: The law on motions to stay discovery

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 54 of 59

10

ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

47

require the U.S. Magistrate Judge, which is what I am, to take
what's called a preliminary peek to look at the Motion to
Dismiss and to make a determination based on my experience and
my understanding of the law as to whether that motion is likely
to be granted.

If I believe that there is a substantial likelihood
of that motion being granted, then I am empowered to Stay
discovery. So I could be wrong, because this is Judge
Navarro's decision and Judge Navarro and I do not discuss the
motions before her or before me. She makes her decisions and I
make mine. They are separate.

So she will decide the Motion to Dismiss. I've not
discussed that with her. It is my opinion that there is a
likelihood, a strong likelihood that the motion will be
granted. And I'm exercising my discretion based on that
belief, based on my legal experience, and my understanding of
the law and my position as a Judge in this case to Stay
discovery and dismiss -- deny the remaining motions that I've
mentioned without prejudice, meaning they can be refiled and
reargued should Judge Navarro not grant the Motion to Dismiss.
They're not gone forever. They're gone until that -- until
Judge Navarro makes a decision on the Motion to Dismiss.

MS. SMITH: Okay. And what -- can you state what
specifically you looked at or what specifically you -- well,

what specifically you looked at in the Motion to Dismiss that

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 55 of 59

10

ll

12

13

14

15

16

Ll?

18

19

20

21

22

23

24

25

 

 

48

caused you to have that opinion?

THE COURT: There is a very -- there are several very
strong privileges under the law that exist that are well
settled. Anti-SLAPP statutes are very clear. The right to
petition the Court and as well -- and you have that same right.
And the litigation privilege, privilege of what is said ina
court proceeding. Those matters cannot be the basis for claims
of defamation or slander.

In addition, the civil conspiracy that you pled is
against Fennemore Craig only, and the law in Nevada is very
clear that_a company cannot conspire with itself. So there
must be more than one entity, a company and its employees
cannot be co-conspirators. There must be two separate
unrelated entities, and there is only one here.

Your emotional intentional infliction of emotional
distress claim just doesn't state a claim upon which relief can
be granted. The use of the language that you allege, I
understand is offensive and would be offensive to many people,
and even if true on this single occasion that it occurred,
would not be sufficient to state an intentional infliction of
emotional distress claim under Nevada law.

So the claims that you have asserted, civil
conspiracy, slander, slander per se, defamation, defamation per
se, and the intentional infliction of claims will fail, I

believe, based on the law that is applicable to those claims.

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 56 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

49

With respect to the settlement agreement, there is an
exception to that settlement agreement that allows the
disclosure of it for purposes of either enforcing it or to
others who need to know within the law firm. The use of that
settlement agreement in this case was not impermissible in my
legai opinion.

So I believe that your claims will fail and/or be
remanded. The Court -- Judge Navarro may just choose to remand
them to State Court, but I do not believe they will survive in
the Federal Court System.

That is why I'm Staying discovery. But I will put
all of that in a written order for you so that you can see it
and analyze it for yourself.

MS. SMITH: Okay. And did you just read their Motion
to Dismiss or did you also look at the opposition?

THE COURT: I looked at --

MS. SMITH: Or just their --

THE COURT: -- the motion, the opposition, and the
reply. I've looked at all the pleadings in this case not just
one side. I've read your motions, your oppositions, your
replies, defendant's motions, oppositions, and replies, as weil
as those filed by third parties. I looked at everything, spent
quite a bit of time. That's why this has been sitting for some
period of time. It was a lot to review.

MS. SMITH: All right. So the defamation claim is

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 57 of 59

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

50

not only -- is not about any statements that they made in
court. That's the thing.

THE COURT: Well, the Judge --

MS. SMITH: It's about -—-

THE COURT: Judge Navarro will make that decision as
I_said I'm not making a decision that your case is being
dismissed. I'm making a decision that you case is being Stayed
for discovery purposes.

If there's nothing further from defendants?

MR. FUGAZZI: The Stay is effective as of now is the
question?

THE COURT: The Stay is effective as of the Court's
announcement of its decision today and a written order will
follow so that Ms. Smith and anybody who chooses to take issue
with what is written may do so in accordance with the rules
applicable in Federal Court.

MR. FUGAZZI: Thank you, your Honor.

MR. BOWEN: Thank you, your Honor.

THE MARSHAL: All rise.

(Audio ended at 2:15 p.m.)

 

EXCEPTIONAL REPORTING SERVICES, INC

 
Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 58 of 59

 

CERTIFICATION

I certify that the foregoing is a correct transcript from the
electronic sound recording of the proceedings in the above-

entitled matter.

Came )Nbeb

Signed Dated

October 4, 2019

 

TONI HUDSON, TRANSCRIBER

 

 

 
10
11
12
13
14
45
16
17
18
19
20

21

23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 75 Filed 10/15/19 Page 59 of 59

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached OBJECTIONS TO THE NEW
MAGISTRATE JUDGE'S REPORT AND RECOMMENDATIONS on the parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid
postage affixed for collection and mailing In the United States Mail, at Las Vegas,

Nevada.

Xx Certified Mail, Return Receipt Requested of the document(s) listed above to the

person(s) at the address(es) set forth below
E-service
Personal delivery through a process server of the document(s) listed above to the
person(s) at the address(es} set forth below
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169

702-784-5200

afugazzi@swlaw.cam
mparetti@swlaw.com

Dated this 7th day of October 2019

 

 
